Citation Nr: 0005082	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran apparently had active duty from April 1968 to 
January 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from an RO decision which denied service connection for 
hepatitis C.
 
Unfortunately, the veteran's original claims folder was lost 
at the RO; the RO has created a "rebuilt" folder comprised 
of relevant documents that could be found from other sources; 
and the Board's decision in this case is based on review of 
the contents of the "rebuilt" folder.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for hepatitis C.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for hepatitis C.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran apparently served on active duty in the Marine 
Corps from April 1968 to January 1971.

As noted above, the veteran's original claims folder is 
missing, and the rebuilt folder has only limited documents 
which could be found from other sources.  There are no 
available service medical records.

In a January 1994 decision, the RO denied service connection 
for hepatitis C.  The file copy of this decision bears a 
notation that it was obtained from the veteran's 
representative in April 1998, and no other information was 
available in the representative's files.  The RO decision 
indicates that service medical records were negative for 
hepatitis C, and current medical records reflected that the 
veteran had end-stage liver disease secondary to hepatitis C, 
and also had a history of alcohol abuse.  The RO noted that 
the veteran had submitted an annotated document (such 
document is not in the rebuilt claims folder) from the 
American Liver Foundation which indicated that hepatitis C is 
a slowly progressive disease which may gradually advance over 
10 to 40 years, and indicated that the risk factors for 
hepatitis C included use of intravenous drugs, history of 
blood transfusions, hemodialysis, and health care employment.  
The RO noted that the service medical records were negative 
for such risk factors, and were negative for jaundice, non-
specific malaise, anorexia, fatigue, and nondescript upper 
abdominal discomfort.

In a January 1994 supplemental statement of the case, the RO 
noted that the service medical records reflected treatment 
for headaches, which were diagnosed as migraine headaches, 
and that the veteran claimed that his in-service headaches 
were manifestations of hepatitis C.  The RO noted that 
hepatitis C was first diagnosed more than 20 years after his 
separation from service.

By a statement dated in June 1994, the veteran's 
representative asserted that the veteran incurred hepatitis C 
in service, and that such disorder was manifested at that 
time by migraine headaches.  He asserted that hepatitis C is 
known to progress slowly, and the current level of liver 
damage demonstrated that the disease began during service.

An undated report of a VA examination for housebound status 
or permanent need for regular aid and attendance was received 
by the RO in October 1996.  Such examination report reflects 
diagnoses of status post liver transplant, hepatitis C, and 
low back pain.

VA medical records dated from 1996 to 1997 reflect treatment 
for a variety of conditions, including status post liver 
transplant.  An August 1997 treatment note shows that the 
veteran had a medical history which included a liver 
transplant and hepatitis C, and was taking Interferon and 
immunosuppressant medication.

In May 1998, the VA Records Management Center stated that 
they had made a general "circularization" to find the 
veteran's original claims folder, but the claims folder could 
not be found and they were enclosing a "rebuilt" folder 
(containing only a few records which could be located).  The 
rebuilt claims file shows that the RO continued to search for 
the original claims folder but that such attempts were 
unsuccessful.

By a letter dated in June 1998, a VA doctor, an assistant 
chief of liver transplant, indicated that the veteran 
received a liver transplant in March 1994, for end-stage 
liver disease secondary to hepatitis C.  He stated that at 
that time, the veteran told him that in 1970, on arrival in 
Okinawa during service, he was treated for complaints of 
fatigue, headache, nausea, and vomiting.  He stated, "The 
natural history of this disease is such that patients do not 
present with cirrhosis, until some twenty to twenty-five 
years after contracting the virus.  There are numerous 
publications in the literature to support this view."

By a written statement dated in February 2000, the veteran's 
representative contended that the January 1998 VA doctor's 
statement constituted an opinion to the effect that the 
veteran's hepatitis C did not manifest for twenty to twenty-
five years.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

The veteran claims service connection for hepatitis C which 
he asserts was incurred during military service.   His claim 
presents the threshold question of whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and the 
claim must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service and a current disability (medical evidence).  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

As noted above, the service medical records from the 
veteran's 1968-1971 period of active duty are unavailable 
since the veteran's original claims folder is missing.  
However, in its January 1994 decision (prior to the loss of 
the veteran's claims folder), the RO stated that the service 
medical records were negative for hepatitis C.  The RO also 
indicated that the first post-service medical evidence of 
hepatitis C was dated more than 20 years after the veteran's 
separation from service.

Post-service medical records reflect that the veteran 
currently has hepatitis C, and that he underwent a liver 
transplant in 1994 as a result of this disease.

In its January 1994 decision, the RO noted that the veteran 
had submitted a document from the American Liver Foundation 
which related that hepatitis C is a slowly progressive 
disease which may gradually advance over 10 to 40 years, and 
indicated that the risk factors for hepatitis C included use 
of intravenous drugs, history of blood transfusions, 
hemodialysis, and health care employment.  In a June 1998 
letter, a VA doctor noted that the natural history of 
hepatitis C is such that patients do not present with 
cirrhosis, until some twenty to twenty-five years after 
contracting the virus.  In this regard, the Board finds that 
neither of these documents constitutes medical evidence of 
causality for a well-grounded claim in the veteran's own 
case, as this general information does not directly link the 
veteran's hepatitis C to his military service.  Sacks v. 
West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The veteran has asserted that he incurred hepatitis C during 
his period of active service.  As a layman, he is not 
competent to render an opinion regarding diagnosis or 
etiology and his statements do not serve to make his claim 
well grounded. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Similarly, the veteran's self-reported lay history, 
transcribed in the June 1998 letter from a VA doctor, that he 
has hepatitis C which began in service, does not constitute 
competent medical evidence of causality as required for a 
well-grounded claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

The veteran has not presented medical evidence linking the 
current hepatitis C, status post liver transplant, with 
service.  Without such competent medical evidence, the claim 
for service connection is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for hepatitis C is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



